957 A.2d 1175 (2008)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Roberto MALAVE, Respondent.
No. 30 EAL 2008.
Supreme Court of Pennsylvania.
September 24, 2008.

ORDER
PER CURIAM.
AND NOW, this 24th day of September, 2008, the Petition for Allowance of Appeal is GRANTED IN PART. The order of the Superior Court is VACATED and the matter is REMANDED to the Superior Court for a full review of the three (3) issues originally presented to it in the Commonwealth's brief. Commonwealth v. Laboy, 594 Pa. 411, 936 A.2d 1058 (2007).